Citation Nr: 1613277	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1999.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the claims file was subsequently transferred to the Oakland, California RO.

In November 2015, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a disability of the lumbar spine that is directly related to active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, that disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of that disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013).

The Veteran has claimed entitlement to service connection for a lumbar spine disability, asserting that the lumbar spine disability is related to an injury in service that occurred when he lifted a 200-pound trash can.  

A review of the service medical records shows that throughout active service, the Veteran sought treatment on numerous occasions for low back pain.  A treatment record from June 1997 shows that the Veteran had back pain for the prior three months.  The treatment provider indicated that the Veteran experienced skeletal muscle spasms.

An August 1998 service medical record confirms the Veteran's account of injuring his back while lifting a 200-pound garbage can.  The diagnosis was lumbar muscle strain.

The January 1999 separation examination report shows that the Veteran's spine was normal.

A February 2012 VA examination notes that imaging studies of the thoracolumbar spine documented arthritis.  In a January 2013 addendum, the examiner reviewed the claims file, and opined that despite the Veteran's consistent complaints of back pain, there was no "convincing evidence" that a simple back strain continued from the Veteran's service through the present.

At the November 2015 Board hearing, the Veteran recounted injuring his back while on active duty by lifting a heavy trash can.  He also recounted his in-service physical activities and training.  He remarked that he had learned to live with the pain.  After service, he sought treatment from private chiropractors.  

An MRI taken in January 2016 found multilevel degenerative disc disease throughout the lumbar spine.

A February 2016 statement form F.K.K., the Veteran's father, shows that the Veteran experienced back pain following his time on active duty.  The Veteran's father noted that the back pain had worsened over the years.  Mr. K. was a chiropractor and was concerned that the Veteran's back disability would become progressively more debilitating.

In February 2016, D.L.K., the Veteran's mother, stated that when the Veteran returned home after leaving active duty in 1999, he experienced severe lower back pain.  She recalled the pain causing the Veteran to not be able to leave his bed at times.  She mentioned that she was a retired registered nurse who had practiced for over 50 years.

A February 2016 statement from M.K., the Veteran's spouse, indicates that the Veteran had experienced pain since separating from service.  She had introduced the Veteran to her family's chiropractor and masseuse.  She had observed the Veteran's chronic back pain for 15 years.  

Here, the evidence clearly shows that the Veteran experienced a lower back injury in service.  He also has a current diagnosis of a low back disability.  The remaining question is whether there is a connection between the current disability and service, or the injury in service.

While the January 2013 VA examiner's addendum opinion is evidence that weighs against the claim, the Board has assigned that opinion less probative value.  While the examiner found no convincing evidence that a simple back strain continued from the Veteran's service through the present, the examiner did not have the benefit of consideration of the February 2016 statements from F.K.K. and D.L.K., a retired chiropractor and a retired nurse, both of which provide evidence of a continuity of the Veteran's lower back symptoms from service to the present.

In addition to the statements from F.K.K. and D.L.K, the Veteran has provided consistent statements regarding the continuity of his back pain.  The Veteran is competent to describe low back difficulties through the years as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Therefore, the Board accepts that the Veteran had a continuity of lower back symptoms throughout and after service.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the lay testimony, coupled with the evidence from F.K.K. and D.L.K., who have medical training and experience, provides sufficient support for the claim.

In light of the fact that the Veteran has had a documented lower back injury during service and is currently diagnosed with degenerative disc disease of the lumbar spine; and in light of the most persuasive evidence of record showing a continuity of low back symptoms during and since the Veteran's service, and a relationship between the current back disability and the injury in service, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the claim.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


